124 T.C. No. 18



                UNITED STATES TAX COURT



     KENNETH B. AND MARIE L. BOYD, Petitioners v.
     COMMISSIONER OF INTERNAL REVENUE, Respondent



Docket No. 17660-03L.              Filed June 27, 2005.



     R applied an overpayment in tax from Ps’ 2002
taxable year to other taxes owed by Ps and notified Ps
of that fact (the notice). Ps rely on language in sec.
6331(i)(3)(B), I.R.C., describing “any levy to carry
out an offset” in support of their assignment that R
erred in levying against their property without first
giving them notice of their right to a sec. 6330,
I.R.C., prelevy hearing. Ps also assign error to R’s
application of the overpayment to P husband’s liability
under an installment agreement. R has moved to dismiss
for lack of jurisdiction on the grounds that Ps have
received no statutory notice of deficiency or any other
determination that would give the Court jurisdiction to
consider Ps’ assignments of error (and Ps concede as
much). R also disputes that an offset is a levy. We
need not interpret sec. 6331(i)(3)(B), I.R.C., since
even were we to consider the notice as evidence of a
determination to proceed to collect tax by levy, Ps did
not timely petition the Court within the 30-day period
prescribed by sec. 6330(d)(1), I.R.C., so that we must
dismiss for lack of jurisdiction.
                                  - 2 -

          Held: Motion to dismiss for lack of jurisdiction
     will be granted.


     Peter L. Banis, for petitioners.

     Michael R. Fiore, for respondent.



                                 OPINION


     HALPERN, Judge:     This matter is before the Court on

respondent’s motion to dismiss for lack of jurisdiction (the

motion).   Petitioners object.    For the reasons stated, we shall

grant the motion.

     Unless otherwise indicated, all section references are to

the Internal Revenue Code of 1986, as amended (the Code), and all

Rule references are to the Tax Court Rules of Practice and

Procedure.

                              Background

     The petition in this case was filed on October 14, 2003.1

At the time they filed the petition, petitioners resided in

Dennis, Massachusetts.    Accompanying the petition are various

documents, including a copy of a notice dated May 5, 2003,

addressed to petitioner wife (but pertaining to the account of

both petitioners), which states that the Internal Revenue Service

(IRS) has applied an overpayment of $6,549 in petitioners’ income


     1
        The wrapper containing the petition has a postmark
bearing the date Oct. 7, 2003.
                               - 3 -

tax for 2002 (the overpayment) to other taxes owed by

petitioners: viz, their Form 1040 liability for their tax period

ended September 30, 1998.   There are also copies of an IRS Form

9423, Collection Appeal Request, dated August 20, 2003, and

accompanying letter, which petitioners submitted to the IRS in

protest of the application of the overpayment to other taxes owed

by them.   Finally, there is a copy of a letter from the IRS dated

September 10, 2003, rejecting petitioners’ protest on the ground

the application of the overpayment was appropriate.

     Petitioners’ principal assignment of error is that the IRS

(respondent) erred in applying the overpayment to other taxes

owed by petitioners without giving them the opportunity for a

hearing pursuant to section 6330 (a section 6330 hearing or,

simply, hearing).   Petitioners further claim that respondent

erred in applying the overpayment to petitioner husband’s

liability under an agreement to pay certain taxes in

installments.   It was an error to do so, petitioners claim, since

neither was petitioner husband in default under the agreement nor

had respondent complied with the terms of section 6159(b)(5).    In

the case of default or certain other occurrences in connection

with an installment agreement to pay tax, section 6159(b)(5)

generally requires at least 30 days’ notice if respondent intends

to terminate the agreement or modify its terms.
                                - 4 -

     Respondent did not answer the petition but, instead, made

the motion.   See Rule 36(a).   In support of the motion,

respondent argues that no statutory notice of deficiency, as

authorized by section 6212 and required by section 6213(a) to

form the basis for a petition to this Court, has been sent to

petitioners with respect to 2002 (the taxable year in question),

nor has respondent made any other determination with respect to

2002 that would confer jurisdiction on the Court.     Replying to

petitioner’s opposition to the motion, respondent points out

that, in their papers opposing the motion, petitioners concede

that no notice of deficiency or other determination was issued by

respondent.   Respondent argues that, on those grounds alone, the

motion should be granted.   Nevertheless, respondent addresses

petitioners’ assignments of error.      He denies that petitioners

were entitled to a section 6330 hearing since the overpayment was

applied to other taxes by way of offset and not by way of levy.

The notice and hearing requirements of section 6330, he claims,

apply only to proposed levy actions, and not to administrative

offsets.   Moreover, he claims that, since an offset is not a

levy, there was no violation of any prohibition under section

6331(k)(2) that no levy with respect to unpaid tax may be made

while an installment agreement for payment of such tax is in

effect.
                                - 5 -

                              Discussion

I.   Sections 6330 and 6331

      Section 6331(a) authorizes the Secretary of the Treasury

(Secretary) to levy against property and property rights where a

taxpayer liable for taxes fails to pay those taxes within 10 days

after notice and demand for payment is made.      Section 6331(d)

requires the Secretary to send written notice of an intent to

levy to the taxpayer, and section 6330(a) requires the Secretary

to send a written notice to the taxpayer of his right to a

section 6330 hearing at least 30 days before any levy is begun.

      If a section 6330 hearing is requested, the hearing is to be

conducted by the Commissioner’s Appeals Office, and, at the

hearing, the Appeals officer conducting it must verify that the

requirements of any applicable law or administrative procedure

have been met.   Sec. 6330(b)(1), (c)(2).     The taxpayer may raise

at the hearing any relevant issue relating to the unpaid tax or

the proposed levy.   Sec. 6330(c)(2).2     At the conclusion of the

hearing, the Appeals officer must determine whether and how to

proceed with collection, taking into account, among other things,

collection alternatives proposed by the taxpayer and whether any

proposed collection action balances the need for the efficient

collection of taxes with the legitimate concern of the taxpayer



      2
        A taxpayer receiving a notice of Federal tax lien has
hearing rights similar to the hearing rights accorded a taxpayer
receiving notice of intent to levy. See sec. 6320(c).
                                - 6 -

that the collection action be no more intrusive than necessary.

See sec. 6330(c)(3).

     After the hearing, the taxpayer has 30 days to appeal the

determination of the Appeals officer to the appropriate court.

Sec. 6330(d)(1).   We have jurisdiction to review the Appeals

officer’s determination where we have jurisdiction over the type

of tax involved in the case.   Sec. 6330(d)(1)(A).   In Offiler v.

Commissioner, 114 T.C. 492, 498 (2000), we held that

prerequisites to the exercise of our jurisdiction under section

6330(d) are the issuance of a valid notice of determination and a

timely petition for review.    See also Lunsford v. Commissioner,

117 T.C. 159, 161 (2001)   (section 6330(d) jurisdiction is

dependent on “written notice” of a section 6330 determination).

     If a hearing is timely requested, section 6330(e)(1)

suspends the levy action until the conclusion of the hearing and

any judicial review.   The section also overrides the so-called

Anti-Injunction Act, section 7421(a), and permits proceedings in

the proper court, including the Tax Court, to enjoin the

beginning of a levy during the period the levy action is

suspended.   With respect to such proceedings brought in the Tax

Court, the Court has no jurisdiction to enjoin a levy unless the

taxpayer has timely appealed to the Court to review the Appeals

officer’s determination and then only in respect of the unpaid

tax or
                                - 7 -

proposed levy to which the determination being appealed relates.

Sec. 6330(e)(1).

II.   Levy Versus Offset

      A levy is distinguishable from an offset.   See, e.g.,

Belloff v. Commissioner, 996 F.2d 607, 615-616 (2d Cir. 1993)

(comparing discussion of "levy" in United States v. Natl. Bank of

Commerce, 472 U.S. 713, 720 (1985), with "setoff" in United

States v. Munsey Trust Co., 332 U.S. 234, 239 (1947)), affg. T.C.

Memo. 1991-350.    The Commissioner’s levy authority derives from

the Code, sec. 6331, and it allows the Commissioner to proceed

administratively to assert the Government’s rights in the

property of the taxpayer held by any person, see United States v.

Natl. Bank of Commerce, supra at 720-721.    Offset is the common

law right of a creditor, shared by the Government and all

creditors, to apply the unappropriated moneys of the debtor in

the hands of the creditor in extinguishment of the debts of the

debtor’s due the creditor.    United States v. Munsey Trust Co.,

supra at 239.   Section 6402(a) contains a statutory counterpart,

which authorizes the Secretary to credit a taxpayer’s overpayment

of tax against any tax liability of the taxpayer.

      Based on the distinction between levy and offset, and the

limitation of section 6330 to levy actions, we have held that the

Commissioner’s application of a taxpayer’s overpayment for one

taxable year to offset the taxpayer’s liability for another
                                - 8 -

taxable year does not constitute a collection action that is

subject to review under section 6330.    Bullock v. Commissioner,

T.C. Memo. 2003-5.    We have relied on the same distinction in a

case involving restrictions applicable to levy actions during the

pendency of an action for relief from joint and several

liability.    Trent v. Commissioner, T.C. Memo. 2002-285.     In

section 301.6330-1(g)(2), Q&A-G3, Proced. & Admin. Regs., the

Secretary of the Treasury has provided that offset is a nonlevy

collection activity that the IRS may take during the suspension

period provided in section 6330(e)(1).       See also sec. 301.6331-

4(b)(1), Proced. & Admin. Regs.

III.    Petitioners’ Defense to the Motion

       Petitioners’ defense to the motion rests on two propositions

set forth in the petition:    (1) In applying the overpayment to

other taxes, respondent “effected an offset”, and (2) “a levy

must be carried out to effect an offset”.      They claim that,

because the offset was by levy, respondent erred in not according

them their rights under section 6330 to notice and a hearing.

They pray that, on account of such error, the Court compel

respondent to return the overpayment to them.

       Petitioners argue that an offset can be effected only by

levy.    They believe that we erred in Bullock v. Commissioner,

supra, in holding that offset is not a levy subject to the

provisions of section 6330.    Petitioners support their argument
                               - 9 -

by pointing to the language of section 6331(i)(3)(B)(i).    Section

6331(i) provides that no levy may be made during the pendency of

proceedings for the refund of a divisible tax (e.g., any

employment tax).   In pertinent part, section 6331(i)(3)(B)

provides: “Certain levies.   This subsection shall not apply to-

–(i) any levy to carry out an offset under section 6402”.

     By reference to the language of section 6331(i)(3)(B), a

similar exception is incorporated into section 6331(k), which

provides that no levy may be made while an offer in compromise is

pending or an installment agreement is pending or in effect.

Sec. 6331(k)(3)(A).

     Petitioners sum up their argument as follows:

          So there we have it. To carry out an offset[,]
     you must levy first. That is how the Commissioner
     acquires a taxpayer’s property, by levy. If a levy
     upon an overpayment were not required, and[,] as the
     Respondent contends, an[] offset has independent
     authority to operate without the predicate act of a
     levy, the statute would * * * [read differently].

     Petitioners acknowledge that they received no notice of

determination, but they ask us to overrule our holdings in

Offiler v. Commissioner, 114 T.C. 492 (2000), and Lunsford v.

Commissioner, 117 T.C. 159 (2001), that a notice of determination

is a prerequisite to our section 6330 jurisdiction.   They argue

that, in a case where the Secretary has levied on property of the

taxpayer without first providing the taxpayer the written notice

of the taxpayer’s right to a prelevy hearing required by section
                                - 10 -

6330(a)(1), we have injunctive power under section 6330(e)(1) to

undo the levy notwithstanding that the taxpayer has not received

the posthearing notice of determination to levy contemplated in

Offiler and Lunsford.     In support of their argument, they claim

that, if we lack authority to act, they have no remedy for the

Secretary’s unlawful conduct in levying on their property without

complying with the terms of section 6330, a result (they believe)

Congress plainly did not intend.

IV.    Discussion

       A.   Section 6331(i)(3)(B)(i)

       Both subsections (i) and (k) of section 6331 (as they

presently read) were added to that section by the Internal

Revenue Service Restructuring and Reform Act of 1998 (the 1998

Act), Pub. L. 105-206, secs. 3433(a), 3462(b), 112 Stat. 759,

765.    S. Rept. 105-174 (1998), 1998-3 C.B. 537, is the report of

the Committee on Finance that accompanied H.R. 2676, 105th Cong.,

2d Sess. (1998), which became the 1998 Act.    That report makes

clear the committee’s intent that new section 6331(i) (which

originated in the Senate) would not affect the IRS’s ability to

offset refunds.     S. Rept. 105-174, supra at 80, 1998-3 C.B. at

616.    Given the historic distinction between levy and offset,

there is no indication why the committee thought necessary the

exception found in section 6331(i)(3)(B)(i), nor is there any

explanation of the language “levy to carry out an offset”.
                                  - 11 -

     We need not solve the puzzle of section 6331(i)(3)(B)(i),

however, because we agree with respondent that we cannot grant

petitioners the relief they request in any event.

     B.    Lack of Jurisdiction

     As the Supreme Court observed in Owen Equip. & Erection Co.

v. Kroger, 437 U.S. 365, 374 (1978):       “It is a fundamental

precept that federal courts are courts of limited jurisdiction.

The limits upon federal jurisdiction, whether imposed by the

Constitution or by Congress, must be neither disregarded nor

evaded.”    We have only the authority given to us by Congress.

Sec. 7442; e.g., Bernal v. Commissioner, 120 T.C. 102, 107

(2003).    Petitioners invoke our authority under section 6330(d)

to review a determination made pursuant to that section to

proceed with a collection action (a section 6330 determination)

and, under certain circumstances, to enjoin that action.       They

pray that we compel respondent to return the overpayment to them.

     With respect to the content of the petition in an action

brought under section 6330(d), Rule 331(b) provides that a copy

of the notice of determination accompany the petition.       We have

described the notice of determination as the taxpayer’s “ticket”

to the Tax Court.    Weber v. Commissioner, 122 T.C. 258, 263

(2004).    We have held that the absence of a section 6330

determination is grounds for dismissal of a petition that
                               - 12 -

purports to be based on section 6330.    Offiler v. Commissioner,

114 T.C. at 498.

     Petitioners argue that, if written notice of the taxpayer’s

right to a hearing is a prerequisite to a levy, the Secretary

cannot avoid court review of a levy by failing to give the

requisite notice.    What petitioners consider to be a levy in this

case was respondent’s application of the overpayment to other

taxes owed by petitioners.    The IRS notified petitioners of that

action by a notice dated May 5, 2003 (the notice).    The petition

was filed on October 14, 2003.    Our jurisdiction under section

6330(e)(1) to enjoin an improper levy is dependent on both a

section 6330 determination and an appeal to this Court within 30

days of that determination.    Sec. 6330(d)(1), (e)(1).   Thus, even

if we were to consider the notice as evidence of a concurrent

section 6330 determination, petitioners failed to seek our review

of that determination within 30 days of May 5, 2003, and, for

that reason alone, we would be required to dismiss for lack of

jurisdiction.    See, e.g., Jones v. Commissioner, T.C. Memo. 2003-

29 (“statutory periods are jurisdictional and cannot be

extended”).3    We do not have facts in front of us that provide

     3
        By letter dated Sept. 10, 2003 (the letter), the IRS
rejected petitioners’ protest of the application of the
overpayment to other taxes owed by them. The letter was in
response to an IRS Form 9423, Collection Appeal Request (Form
9423), with accompanying correspondence, submitted by
petitioners. In Offiler v. Commissioner, 114 T.C. 492, 494-495,
                                                   (continued...)
                             - 13 -

any basis to overrule Offiler v. Commissioner, supra, and

Lunsford v. Commissioner, supra.

     Petitioners also claim that respondent erred in applying the

overpayment to a liability subject to an installment agreement,

thus violating the provisions of section 6159.   While petitioners

do not claim that section 6159 provides a jurisdictional basis

for the Court to take any action in that regard, they do claim

that, had they been allowed a section 6330 hearing, and had they

been allowed to offer a collection alternative, they would have

had the opportunity to demonstrate not only their entitlement to

the collection alternative of an installment agreement but that

petitioner husband already had an installment agreement to pay

the unpaid tax against which was applied the overpayment.

Because petitioners have not satisfied the prerequisites to

invoke our jurisdiction under section 6330, we have no authority

to consider petitioners’ claim.4

     3
      (...continued)
(2000), the taxpayer, after receiving a notice of intent to levy
and being advised of her right to a sec. 6330 hearing, but
failing to make a timely request for such hearing, submitted a
Form 9423, to the IRS “accepting” the offer of a sec. 6330
hearing. The request was rejected (the rejection). We observed
that the Commissioner’s Collection Appeals Program “is an
administrative review program not required by statute.” Id. at
494. We found that the rejection “was not, and did not purport
to be, a notice of determination pursuant to section 6330.”
     4
        Since petitioners do not rely on the exception to the so-
called Anti-Injunction Act, sec. 7421(a), found in sec.
6331(k)(3)(A), we do not rule on its application or consider
                                                   (continued...)
                              - 14 -

V.   Conclusion

      We shall grant the motion since we have no jurisdiction to

consider the errors assigned by petitioners.

      To reflect the foregoing,



                                       An order   of dismissal

                                  for lack of jurisdiction will

                                  be entered.




      4
      (...continued)
whether we have injunctive power under that provision.